Exhibit 10.27


TERMINATION AND COMMISSION AGREEMENT


This Termination and Commission Agreement (the "Agreement") is made and entered
into as of October 14, 2016 by and among ECA360 Corp., a Nevada corporation
("ECA360") and wholly-owned subsidiary of MeeMee Media, Inc., a Nevada
Corporation ("MeeMee"), MeeMee, ECA World Fitness Alliance, a Delaware
corporation ("Assignor"), and Carol Scott ("Scott"), the sole owner of Assignor,
with reference to the following facts:


WHEREAS, MeeMee, Assignor and Scott entered into an Exclusive License Agreement
dated July 17, 2015 pursuant to which Assignor and Scott licensed certain
intellectual property to MeeMee (the "License Agreement"), and MeeMee and Scott
entered into a related Consulting Agreement dated July 17, 2015 (the "Consulting
Agreement");


WHEREAS, the parties desire to terminate the Consulting Agreement and all
parties' past and future rights and obligations under the License Agreement; and


WHEREAS, Scott and ECA360 desire to establish certain future rights and
obligations with regard to each other.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


1.            The Consulting Agreement and all parties' past and future rights
and obligations under the License Agreement are hereby terminated and all
parties' rights and obligations pursuant to the Consulting Agreement and the
License Agreement are hereby waived and/or deemed satisfied.


2.            Notwithstanding paragraph 1 hereof:


(a)            For two (2) years from the date hereof, Scott shall not work with
any other fitness/mind body membership conference business and shall refer
brands first to ECA360, before referring them to ECA360's competitors.  If Scott
refers a brand to ECA360 and that brand or ECA360 chooses to not work with the
other, Scott shall have the right to refer the brand to ECA360's competitors;


(b)            Scott's fee for any and all referrals to ECA360 shall be as
follows:



(i)
15% of the revenue collected by ECA360 from sponsorship sales and exhibitor
sales made by ECA360 to Scott's referrals up to $25,000 per client per calendar
year;




(ii)
20% of the revenue collected by ECA360 from sponsorship sales and exhibitor
sales made by ECA360 to Scott's referrals between $25,000 and $50,000 per client
per calendar year; and




(iii)
25% of the revenue collected by ECA360 from sponsorship sales and exhibitor
sales made by ECA360 to Scott's referrals in excess of $50,000 per client per
calendar year;



1

--------------------------------------------------------------------------------




In order for Scott to be entitled to referral fee, the referral must be a new
referral to ECA360 and not a referral to a person or entity with whom or with
which ECA360 has already been in contact. All such referral fees must be paid by
ECA360 to Scott within thirty (30) days of ECA360's receipt of payment from
Scott's referrals.  The determination to make a sale to a referral from Scott
shall be within the sole discretion of ECA360.  Nothing herein shall be deemed
to be a promise or guarantee by ECA360 to make any sales to any referrals from
Scott.


3.            Each party hereto represents and warrants that: (i) each of them
has the power and authority to enter into this Agreement and perform its
obligations under this Agreement and (ii) all obligations of each party under
the License Agreement and the Consulting Agreement have been fulfilled, and
there are no outstanding liabilities or amounts owed by any party to the other
party, including, without limitation, there are no outstanding or future
obligations, liabilities or amounts owed by either party to the other party
pursuant to or in connection with the License Agreement or Consulting Agreement.


6.            Each party hereto shall each indemnify, hold harmless and defend
each other party and each of its assigns from and against any loss, liability,
damages or expense (including attorneys' fees) suffered or incurred by either of
them and/or its assigns as a result of a material breach of any obligation,
representation, warranty, covenant or agreement made by the breaching party in
this Agreement, or because any representation or warranty by the breaching party
contained herein shall be false, and any cost and expenses (including reasonable
attorneys' fees) incurred by the other party in connection with any claim,
action, suit, proceeding, demand, assessment or judgment incident to any of the
foregoing.


7.            This instrument, including its exhibits and attachments, and the
Assignment Agreement of even date herewith, contains the entire agreement
between the parties relating to the termination of the Consulting Agreement,
Scott's past and future obligations pursuant to License Agreement and Scott's
and ECA360's future rights and obligations to each other.  This Agreement may be
modified, amended or supplemented only by a written instrument duly executed by
all the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of other provisions, whether or
not similar, nor shall any waiver constitute a continuing waiver.  No waiver
shall be binding unless executed in writing by the party making the waiver. 
This Agreement shall bind and inure to the benefit of the respective heirs,
personal representatives, successors, and assigns of the parties hereto, except
as hereinabove expressly provided.  This Agreement will be governed by and
construed in accordance with the laws of the State of New York, as applied to
agreements entered into and fully performed therein by residents thereof,
without regard to conflict of law principles or rules.  The parties hereby
consent to the jurisdiction of the Courts of the State of New York and venue in
County of New York for the purposes of commencing any action, lawsuit, motion or
proceeding to enforce or interpret any provision of this Agreement.  In the
interpretation and construction of this Agreement, the parties acknowledge that
the terms hereof reflect extensive negotiations between the parties and that
this Agreement shall not be deemed, for the purpose of construction and
interpretation, that either party drafted this Agreement.  Each party has been
advised by legal counsel or has had the opportunity to do so in connection with
this Agreement.


2

--------------------------------------------------------------------------------




The Agreement may be executed in two or more counterparts and may be delivered
by facsimile or by electronic mail in portable document format or other means
intended to preserve the original graphic content of a signature.


                  IN WITNESS WHEREOF, the parties hereto have executed this
Assignment Agreement the day and year first above written.


ECA World Fitness Alliance, a Delaware
corporation
 
ECA360 Corp., a Nevada corporation
 
           
By:
HOWARD SICHEL
CAROL SCOTT
 
Name:
Howard Sichel, President
Carol Scott, CEO
           
MeeMee Media, Inc.
 
       
CAROL SCOTT
     
Carol Scott, Individually
 
By:
MARTIN DOANE
     
Martin Doane, CEO






















3